Citation Nr: 9912529	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-49 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from March 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and [redacted] testified before the 
undersigned Member of the Board at a hearing held at the RO 
on March 9, 1999.  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  The appellant has been rated totally disabled for pension 
purposes since 1979.  His disabilities are schizophrenia, 
chronic, undifferentiated type, active, rated 100 percent 
disabling, and seizure disorder, rated 20 percent disabling.  
He has been adjudged incompetent for VA purposes since 1957.

2.  The appellant lives in a veterans' group home, but he is 
not bedridden, is able to dress and undress himself, keep 
himself clean, feed himself, and attend to the wants of 
nature without the care and assistance of another person on a 
regular basis.

3. The appellant is shown to be substantially confined to his 
group home by reason of his psychiatric disorder and it is 
reasonably certain that the resultant confinement will 
continue throughout his lifetime.



CONCLUSIONS OF LAW

1.  The requirements for special monthly pension benefits 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1502(b), 1521 (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (1998).

2.  The requirements for special monthly pension benefits 
based on account of being housebound have been met.  38 
U.S.C.A. §§ 1502(c), 1521(e) (West 1991); 38 C.F.R. 
§ 3.351(d)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Special monthly pension benefits are payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1521(d), (e) 
(West 1991); 38 C.F.R. § 3.351(a)(1) (1998).  A veteran is in 
need of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the veteran 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) (1998).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the United States Court of 
Appeals for Veterans Claims has held that it is logical to 
infer there is a threshold requirement that "at least one of 
the enumerated factors be present."  See Turco v. Brown, 9 
Vet. App. 222, 224 (1996).

Special monthly pension also is payable where the veteran has 
a single permanent disability rated as 100 percent and, (1) 
he or she has additional disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the permanent disability rated as 100 percent disabling 
and involving different anatomical segments or bodily 
systems, or (2) he or she is permanently housebound by reason 
of disability or disabilities.  This requirement is met when 
the veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

In this case, contentions have been advanced to the effect 
that the veteran is in need of regular aid and attendance 
and/or is housebound.  It is alleged that he cannot manage on 
his own or take care of his personal needs and, that in 
general, he is desperately in need of help because his mental 
condition impairs his ability to adequately care for himself.
After a review of the record, the Board concludes that a 
preponderance of the relevant and probative evidence in this 
case is against the claim of entitlement to an increased rate 
of pension benefits due to the need for regular aid and 
attendance.  Although the Board recognizes that the appellant 
has a psychiatric disorder, rated 100 percent disabling, and 
is incompetent to handle his financial affairs, the criteria 
for granting special monthly pension benefits for regular aid 
and attendance are quite specific.  The medical findings 
reported on the aid and attendance ("A & A") examination 
conducted in May 1996 did not, in substance, reflect the 
examiner's opinion that he was bedridden or that he was 
unable to take care of his personal needs (dressing, bathing, 
going to the bathroom, eating) on a regular basis.  While it 
was specifically noted that the group home director did not 
want to allow him to shave with a razor due to potential 
danger in hurting himself, it also was noted on the 
aforementioned A & A examination that the appellant was able 
to ambulate well without deficit, that he had no limitations 
of motion or deformities of the spine, and that he appeared 
well groomed in clean, casual attire.  In addition, it was 
noted that he was not blind or currently being hospitalized.  
There are no additional and more recent medical findings of 
record.

Hence, the Board finds that the medical evidence of record, 
which is germane to the appellant's current state of well-
being, is insufficient to establish that he is in fact in 
need of regular aid and attendance.  The fact that he is not 
allowed to shave with a razor blade does not demonstrate that 
he cannot take care of his personal needs without the regular 
assistance of another; this fact only establishes that the 
group home director feels that he might hurt himself if he is 
allowed to use a razor.  In any case, the fact that he was 
noted to be well groomed and attired at the time of the May 
1996 A & A examination is deemed to be dispositive of this 
particular matter.

Likewise, the medical evidence does not establish that he 
uses a special prosthetic or orthopedic appliance, nor is it 
shown that he has a mental or physical impairment which 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
It appears from the record that he isolates himself in his 
group home and therefore, limits his exposure to hazards and 
dangers of everyday life.
Moreover, the appellant has not contended nor the evidence 
has demonstrated that he has a visual impairment or that he 
is a patient living in a nursing home.  The elements 
regarding anatomical loss or loss of use of one or more 
extremities are not germane to the facts of this case.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  For the reasons stated above, the appellant's 
psychiatric disorder, although rated 100 percent disabling, 
is not shown by the evidence to debilitate him to such an 
extent that he requires the regular aid and attendance of 
another person as specified by the criteria in 38 C.F.R. 
§ 3.352(a).  Accordingly, the appellant does not qualify for 
special monthly pension based on the need for regular aid and 
attendance.

However, in this case, the Board finds that given his status 
as totally disabled and incompetent due to his schizophrenic 
disorder, he is essentially housebound.  It appears from the 
facts presented the decline in his mental well-being has 
rendered him unable to leave the group home alone.  The Board 
notes the report of the A & A examination cited above 
essentially reflects that his psychiatric disorder has now 
rendered him a recluse in which he rarely leaves his house:  
"He is not allowed out of the foster home to travel beyond 
home premises because of past episodes in which he developed 
gastrointestinal problems after eating in neighborhood 
home."  It is clear from the evidence of record, including 
the undersigned's observations of the state of the 
appellant's mental condition at his hearing in March 1999, 
that his inability to leave the group home due to 
gastrointestinal problems caused by eating other people's 
food is directly related to the disabling affects of his 
schizophrenic disorder.

Thus, resolving all reasonable doubt in his favor, the Board 
concludes that the appellant's schizophrenic disorder 
debilitates him to the extent that he is housebound due to 
that disability as specified by 38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d)(2).  Accordingly, the appellant 
qualifies for special monthly pension on account of being 
housebound.

ORDER

The appeal is allowed for special monthly pension benefits on 
account of being housebound, but is denied based on the need 
for regular aid and attendance.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

